 



24 Sets of HATTELAND Supply Contract
Navigation Technology Solution for Hyundai Heavy Industries

 

Project: 24 Sets of HATTELAND for Hyundai Heavy Industries

Ordering: Hyundai Heavy Industries Co., Ltd.

Contract No. (HHI): EM146M6013

Project No. (HHI): SH744 9H35DF – G/E

Price: 132,000,000 Won

Payment Terms

 

Product  Qt.  Installation Date  Price  POS FOR MARITIME MULTI COMPUTER
(BA5737-4480-01)  4  02/10/2015   20,000,000 Won  POS FOR MARITIME MULTI
COMPUTER (BA5737-4480-01)  4  03/19/2015   20,000,000 Won  POS FOR MARITIME
MULTI COMPUTER (BA5737-4480-01)  4  06/19/2015   20,000,000 Won  POS FOR
MARITIME MULTI COMPUTER (BA5737-4480-01)  4  08/10/2015   20,000,000 Won  POS
FOR MARITIME MULTI COMPUTER (BA5737-4480-01)  4  10/26/2015   20,000,000 Won 
POS FOR MARITIME MULTI COMPUTER (BA5737-4480-01)  4  01/05/2016   20,000,000
Won 

 

Installation Date: February 10th 2015 – January 5th 2016

 

Hyundai Heavy Industries Co., Ltd. (“The Customer”) and e-MARINE Inc. (“The
Supplier”) agree to execute all matters for [24 Sets of HATTELAND]

 

June 3rd 2014

 

 

 

 

[ex10-13_001.jpg]

 



 

 

